Citation Nr: 1133388	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-11 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a respiratory disability, to include sleep apnea.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had active service from October 1986 to December 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Department of Veterans' Affairs must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(d) (2010).  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4)(2010).  The standard for requiring a VA medical examination is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran asserts that service connection is warranted for a respiratory disability, to include sleep apnea, which he believes is due to nose trauma incurred during an in-service parachuting accident.  Post-service treatment records dated since 2002, show that the Veteran has been diagnosed with, and treated for obstructive sleep apnea, nasal obstruction, allergic rhinitis, and possible chronic sinus disease.  With respect to an in-service injury or disease, an August 1988 service treatment record shows that the Veteran reported experiencing nose trauma during a jump injury.  The radiologic report shows that the Veteran did not have a current fracture, but had a minimally depressed fracture of the tip of the nose bone.  A November 1991 service treatment record shows that the Veteran complained of experiencing sinus problems, a bad headache, no fever, chills, and a productive cough.  In the algorithm summary, the examiner reported that the Veteran's nose had been broken and that he could only breathe out of his right nostril.  The examiner's assessment was that the Veteran had possible flu.  Additionally, an August 1992 Line of Duty Determination memorandum noted that in August 1988, the Veteran was involved in a jump injury in which his canopy collapsed and he free-fell approximately 100 feet.  

However, the record also shows that the Veteran may have injured his nose and had a nasal condition prior to service.  Indeed, the Veteran's July 1986 enlistment examination report shows that the Veteran reported a history of having nose trouble and of having had nose surgery at the age of 10.  The July 1986 examiner noted that the Veteran had a medical history of a nasal septoplasty secondary to fracture at the age of 10. 

Although the record contains an April 2008 opinion from the Veteran's private treating physician which relates current nasal disability to a jump injury in service, rationale for such opinion was not set forth.  The record does not show that the private treating physician has been afforded the opportunity to provide such rationale, nor that the Veteran has been afforded a VA examination to determine the nature and etiology of his respiratory disability, to include sleep apnea.  Additionally, in light of the fact that the Veteran injured his nose and may have incurred a nasal condition prior to service, the Board finds that an attempt should be made to secure all records of treatment for nasal trauma and/or a nasal condition and/or a respiratory disability prior to service, as well as a clinical opinion as to nature and etiology of all current nasal/respiratory disability, to include whether there was aggravation of any nasal condition and/or respiratory disability demonstrated to have existed prior to service.  

Accordingly, the case is REMANDED for action as follows:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his nasal trauma, nasal condition, and respiratory disability, to include sleep apnea, prior to, and since, his military service.  In particular, authorization should be requested to obtain all outstanding treatment records from Kenneth T. Bellian, M.D. .  After securing the necessary authorizations for release of this information, seek to obtain copies of all treatment records referred to by the Veteran, not already of record, including any ongoing VA treatment records. 

2.  Contact Kenneth T. Bellian, M.D., and request that he provide rationale and/or basis for his April 14, 2008 opinion that the Veteran "has some structural issues which were acquired in a jump injury and which contribute to his nasal obstructive symptoms and his sleep apnea."

3.  The Veteran should then be afforded a VA examination by the appropriate specialist to determine the nature and etiology of all nasal/ respiratory disabilities.  The claims folder, including a copy of this remand, should be made available to the examiner in conjunction with the examination.  All necessary tests should be performed.  

The examiner should be requested to identify all current nasal/respiratory disabilities, and furnish an opinion concerning whether it is at least as likely as not that the Veteran had a preexisting nasal condition that was aggravated by the Veteran's service in the military, to include nose trauma during an in-service parachute accident.  The examiner should also provide an opinion as to whether it is at least as likely as not that any current nasal/respiratory disability is etiologically related to his service in the military, to include nose trauma during an in-service parachute accident.  The rationale for all opinions expressed should be set forth.  

4.  Following completion of the above, the issue on appeal should be readjudicated.  If the benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, as indicated

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


